Citation Nr: 1234877	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for neuropathy as secondary to the Veteran's service-connected lumbar degenerative disc disease with disc protrusion at L3-4, L4-5 and L5-S1, with mild bulging disc at L1-2.  

4.  Entitlement to a disability evaluation in excess of 30 percent for service-connected lumbar degenerative disc disease with disc protrusion at L3-4, L4-5 and L5-S1, with mild bulging disc at L1-2.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to December 1986 and from March 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions (VA) of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that the Veteran informed VA of his intent to revoke the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA) as his representative in March 2012.  Prior to this time, the Veteran was represented by the PRPAVA.  


REMAND

In statement received in July 2011, and made in support of his claims on appeal, the Veteran statement that it was "important to keep in mind that I continue to received [sic] medical treatment at the San Juan VAMC."  He asked that VA obtain these records if deemed pertinent.  A review the claims file only includes outpatient treatment records from that provider dated up to June 2011.  Any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.


The Board also notes that the records received from the San Juan VAMC, which were dated from November 2009 to June 2011, were only considered with respect to the Veteran's claim for a total disability evaluation based on individual unemployability and other issues not appeal.  The same can be said for the reports of VA examinations conducted in June 2011 and April 2010.  The last consideration of any of the evidence of record was in the January 2010 Statements of the Case.  In others words, pertinent and relevant evidence has been added to the file and not considered with respect to the issues under appeal.  As the Veteran has not waived agency of original jurisdiction consideration of this evidence, the case must be remanded for proper development.  38 C.F.R. § 19.31 (2011).

Migraine Headaches

The Veteran also contends that he is entitled to service connection for migraine headaches.  Initially, the Board notes that the Veteran's service treatment records fail to reflect a diagnosis of migraine headaches or any treatment for this symptomatology.  

The first post-service evidence of migraines is a March 2009 statement in which the Veteran asserted that he suffered from migraines that he believed were presumptively service-connected since he served in Iraq.  However, as noted in the previous section, the evidence demonstrates that the Veteran has no foreign service, to include service in the Persian Gulf, despite his numerous assertions to the contrary.  

The Veteran was afforded a VA examination in April 2009.  The examiner determined that the Veteran's migraines were independent and unrelated to his service-connected lumbar discogenic disease.  The examiner explained that a review of the medical literature, in addition to his clinical expertise and experience, led him to this conclusion.  Migraines are a vasculo-trigeminal cerebral neurological disorder, and as such, a separate and distinct pathophysiological entity without interrelation from the musculoskeletal disc disorder.  

The Veteran was seen by VA on an outpatient basis in September 2010.  The Veteran reported headaches that started slowly on the back of his head and irradiated to the retro-orbital area with progressively increasing intensity.  The Veteran reported that these headaches had been occurring for approximately 6 years.  Upon testing, it was believed that the Veteran suffered from migraine headaches.  However, due to the Veteran's other disabilities, including his low back pain, it was felt that tension type headaches could not be excluded at the moment.  
The Board recognizes that the Veteran was afforded a VA examination in April 2009 and that the examiner opined that migraines were a separate condition from a low back disability.  However, the above record from September 2010 appears to suggest that the Veteran may in fact be suffering from tension headaches due to, among other disabilities, his service-connected low back pain.  The Veteran has also raised the theory that his headaches are secondary to the medications he takes to treat his service-connected low back pain - and issue that was not addressed by the VA examiner of April 2009.  As such, a new examination should be afforded to the Veteran that addresses these issues.  

Low Back Disability

The Veteran contends that he is entitled to a disability evaluation in excess of 30 percent for his service-connected lumbar degenerative disc disease with disc protrusion at L3-4, L4-5 and L5-S1, with mild bulging disc at L1-2.  The record reflects that the Veteran was afforded a VA examination in June 2011.  While the Veteran was not found to have limitation of such a degree as to warrant a higher disability evaluation, the examiner also noted that the Veteran suffered from incapacitating episodes due to intervertebral disc syndrome.  Regrettably, the examiner did not indicate the extent of these incapacitating episodes, instead simply noting that the Veteran was retired.  

Under 38 C.F.R. § 4.71a, a higher disability evaluation is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at Note (1).  As such, the Veteran may be entitled to a higher disability rating, depending on the extent of his incapacitating episodes.  A new VA examination should be scheduled in which the frequency and number of days of each duration of incapacitating episode is described in detail.  

An additional examination is also necessary to determine whether the Veteran experiences any neurological complications or urinary incontinence as a result of his service connected back disability.  Notably, in the June 2011 VA examination, the examiner identified the presence of radiculopathy of the lower extremities and urinary incontinence and determined that the symptoms were not unrelated to his back disability.  Such suggestions that these symptoms warrant the assignment of separate compensable ratings.  

However, notwithstanding the odd double negative opinion, the Board notes that the remainder of the record largely supports a denial.  MRIs and EMGs conducted in June 2008 and September 2008 were both negative for the presence of radiculopathy.  VA examinations conducted in January 2005, September 2008, April 2009, and April 2020 also provided negative findings.  There is also no evidence urinary incontinence until the June 2011 examination.  Thus, given the unusual nature in how the June 2011 opinion was worded, the lack of rationale for the June 2011 opinion, and that there is a significant amount of negative evidence, an opinion is deemed necessary.

TDIU

The Veteran is seeking a total disability rating for compensation based on individual unemployability (TDIU).  Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for a lumbar spine disability (rated as 30 percent disabling), urinary incontinence (rated as 20 percent disabling), neuropathy of the right lower extremity (rated as 10 percent disabling) and neuropathy of the left lower extremity (rated as 10 percent disabling.  As such, the Veteran does not currently meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

If the prior issues discussed above in the Remand section of this decision result in an outcome favorable to the Veteran, then he may in fact meet the schedular criteria for an award of TDIU.  The Board, therefore, finds that the claim of entitlement to TDIU benefits is inextricably intertwined with the remaining issues being remanded, since a grant of the benefits sought could result in an increased overall disability evaluation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records related to the claimed from the San Juan VAMC from July 2011 to the present. Any negative responses should be noted in the file.

2.  The Veteran should be scheduled for a VA examination before an appropriate physician regarding his headaches.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should assign a specific diagnosis to the Veteran's condition.  The examiner is then asked to address the following:

	(a) If the Veteran suffers from a chronic headache disorder, to include but not limited to migraines, is it at least as likely as not that this disability manifested during, or as a result of, active military service?  The Veteran's lay assertions regarding his symptomatology and their chronicity must be considered and discussed when formulating an opinion.  

	(b) In the alternative, does the Veteran suffer from any headache disorder that is either due to or aggravated by his lumbar spine disability?  The examiner should consider and discuss the September 2010 record suggesting a possible relationship between the Veteran's headaches and his service-connected lumbar spine disability.  

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected lumbar spine disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's lumbar spine disability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

The examiner should also indicate whether the Veteran suffers from intervertebral disc syndrome, and if so, whether this condition has resulted in incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If incapacitating episodes are present, the examiner should note the length and number of these episodes over the previous 12 months.  

The examiner should also state whether the Veteran experiences any neurological complications stemming from his low back disability.  If neurological complications/symptoms are identified, the examiner should identify the affected nerve group and state whether the in mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should also comment on whether the Veteran experiences urinary symptoms due to his back disability.  Those symptoms should be described in detail.  

Finally, the examiner should offer an opinion regarding the degree of occupational impairment suffered by the Veteran as a result of this disability.  His lay assertions should be considered and discussed when offering this opinion.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completion of the above, the claims should be reviewed in light of any new evidence.  Consideration of all evidence added to the claims file since the January 2010 Statements of the Case is required.  If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




